Per Curiam.
Defendant, Earthia B. Wiley, (Wiley), seeks review of an order dismissing his petition for postconviction relief on a 1959 second-degree robbery conviction. This case has an extensive procedural history including a disposition on direct appeal by this court1 of many of the issues Wiley now seeks to review in a postconviction proceeding. During these extensive proceedings, Wiley sometimes appeared pro se, but had the assistance of counsel at his original trial and in this postconviction proceeding.
Wiley was sentenced on March 11, 1959, to an indeterminate term of 2 to 15 years and committed to the State Reformatory for Men at St. Cloud. He served approximately 2 years before being placed on parole on May 24,1961, and was discharged from his sentence with full'restoration of his rights and citizenship on November 17, 1965. This postcon-viction proceeding was commenced on October 18, 1973.
Wiley raised numerous issues at the hearing on his petition for post-conviction relief. We have carefully considered each of these issues, based on a review of the records and proceedings herein, and are satisfied that the well-reasoned disposition of Wiley’s claim by the lower court obviates the necessity for further exposition by this court.
Affirmed.
Mr. Justice Scott took no part in the consideration or decision of this case.

 State v. Wiley, 260 Minn. 88, 108 N. W. 2d 774 (1961).